 



 
THIRD AMENDMENT TO CREDIT AGREEMENT
dated as of
August 24, 2005
among
ASHFORD HOSPITALITY LIMITED PARTNERSHIP,
as Borrower,
ASHFORD HOSPITALITY TRUST, INC.,
ASHFORD OP GENERAL PARTNER LLC,
ASHFORD OP LIMITED PARTNER LLC,
ASHFORD TRS CORPORATION,
ASHFORD TRS II LLC, and
THE BORROWING BASE SUBSIDIARIES PARTY HERETO,
as Guarantors,
THE LENDERS PARTY HERETO,
CALYON NEW YORK BRANCH,
as Administrative Agent and Sole Lead
Arranger and Book Manager,
and
MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services, Inc.,
as Syndication Agent
 

 



--------------------------------------------------------------------------------



 



     THIRD AMENDMENT TO CREDIT AGREEMENT dated as of August 24, 2005 (this
“Amendment”), among ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), the Guarantors as of the date hereof, the Lenders
as of the date hereof, CALYON NEW YORK BRANCH, as administrative agent for the
Lenders (in its capacity as administrative agent for the Lenders, together with
any permitted successor administrative agent, the “Administrative Agent”) and
sole lead arranger and book manager, and MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services, Inc., as syndication agent (in such
capacity, the “Syndication Agent”).
          WHEREAS, Borrower, Guarantors, Administrative Agent, Syndication Agent
and Lenders are parties to that certain Credit Agreement dated as of February 5,
2004, as modified by that certain (i) Joinder Agreement and Ratification dated
as of March 24, 2004, (ii) Joinder Agreement and Ratification dated as of
May 17, 2004, (iii) First Amendment to Credit Agreement dated as of August 17,
2004, (iv) Borrowing Base Release Agreement dated as of September 2, 2004,
(v) Joinder Agreement, Ratification and Amendment to Credit Agreement dated as
of October 1, 2004, (vi) Joinder Agreement and Ratification dated as of
January 21, 2005, (vii) letter agreement dated May 31, 2005 among the parties to
the Credit Agreement, and (viii) Second Amendment to Credit Agreement dated as
of May 31, 2005 (as so modified, the “Existing Credit Agreement”) (all
capitalized terms used but not defined herein shall have the meaning set forth
in the Existing Credit Agreement); and
          WHEREAS, Borrower, Guarantors, Administrative Agent, Syndication Agent
and Lenders desire to increase the maximum amount of the credit facility,
subject to the terms of the Existing Credit Agreement, as amended hereby, to
$100,000,000 and to amend certain other provisions of the Existing Credit
Agreement as set forth herein.
          NOW, THEREFORE, in consideration of the mutual conditions and
agreements set forth in this Amendment, and for good and valuable consideration,
the receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
AMENDMENT TO THE EXISTING CREDIT AGREEMENT
          SECTION 1.01. Additional Definitions. The following definitions are
hereby added to the Existing Credit Agreement:
     (a) “Fixed Charge Coverage Ratio” means, for any fiscal period of the REIT,
the ratio of (a) Adjusted EBITDA for such fiscal period to (b) the sum of
(i) Interest Expense for such fiscal period, (ii) Principal Expense for such
fiscal period and (iii) the aggregate amount of all dividend payments that
become due and payable by the REIT and its Consolidated Subsidiaries during such
fiscal period to the holders of preferred shares (excluding Security Capital
convertible preferred dividends).

1



--------------------------------------------------------------------------------



 



     (b) “Principal Expense” means, with respect to any fiscal period as
applicable to the REIT and its Consolidated Subsidiaries, the aggregate amount
of all regularly scheduled principal payments that become due and payable by the
REIT and its Consolidated Subsidiaries during such fiscal period, determined on
a Consolidated basis in accordance with GAAP, and including in any event the
portion of any Capitalized Lease Obligation allocable to principal and payments
of principal in kind, provided, that, in clarification of the foregoing, no
non-regularly scheduled payments, such as balloon payments, shall constitute a
“Principal Expense”.
          SECTION 1.02. Amendments. The Existing Credit Agreement is hereby
amended as follows:
     (a) The definition of “Applicable Margin” is hereby deleted in its entirety
and replaced with the following:
     “Applicable Margin” means with respect to Loans maintained as (a) Base Rate
Loans, one and one-quarter of one percent (1.25%) per annum and (b) LIBOR Loans,
(i) one and ninety-five one-hundredths of one percent (1.95%) if the Loan-to-NOI
Ratio is greater than 7.0:1.0, (ii) one and eighty one-hundredths of one percent
(1.80%) if the Loan-to-NOI Ratio is greater than or equal to 6.0:1.0 but less
than or equal to 7.0:1.0, and (iii) one and sixty one-hundredths of one percent
(1.60%) if the Loan-to-NOI Ratio is less than 6.0:1.0, in each of the foregoing
cases, as confirmed by, and effective as of the date of, the notice by the
Administrative Agent to the Borrower of any adjustment delivered pursuant to
Section 5.01(e) hereof (or, if any financial statements, computations or
certificates required pursuant to Section 5.01(c) or (e)(i) hereof are not
delivered to the Administrative Agent within the time required pursuant to said
Sections, as of any date that the Administrative Agent notifies the Borrower in
writing (which notice may be by facsimile transmission to the Borrower only) of
such adjustment).”
     (b) The definition of “Commitment Fee Rate” is hereby deleted in its
entirety and replaced with the following:
     “‘Commitment Fee Rate’ means, at any time, the per annum rate equal to
(i) if the aggregate Revolving Credit Exposures of the Lenders at such time is
less than or equal to one-half (1/2) of the Maximum Revolver Amount, thirty-five
one-hundredths of one percent (0.35%) and (ii) if the aggregate Revolving Credit
Exposures of the Lenders is greater than one-half (1/2) of the Maximum Revolver
Amount at such time, one-fifth of one percent (0.20%).”
     (c) The definition of “Implied Debt Service” is hereby deleted in its
entirety and replaced with the following:
     “‘Implied Debt Service’ means, as of any date, the greater of (a) the
aggregate amount of debt service payable at the interest rate in effect
hereunder as

2



--------------------------------------------------------------------------------



 



of such date, determined on a weighted average basis based on the respective
principal balances of each Loan and any LC Exposure, with respect to a principal
amount equal to the aggregate Revolving Credit Exposure as of such date, and
(b) the aggregate amount of all principal and interest payments that would be
payable based on a principal amount equal to the aggregate Revolving Credit
Exposure as of such date, a 25-year mortgage-style amortization schedule and an
interest rate equal to the greater of (i) (x) for the period ending on and
including August 16, 2007, six and one-half of one percent (6.50%), (y) for the
period from and including August 17, 2007 and ending on and including August 16,
2008 six and three-quarters of one percent (6.75%) and (z) for each of the First
Extension Period and Second Extension Period, seven percent (7.0%), and (ii) one
and three-quarters of one percent (1.75%) in excess of the then most-recently
published annual yield to maturity of the U.S. Treasury Constant Maturity Series
with a ten (10) year maturity, as such yield is reported on such date in the
“Federal Reserve Statistical Release H.15 – Selected Interest Rates”, or any
successor publication, published by the Board in effect on the date of
calculation (and in the event such rate per annum is no longer available, the
rate described in this clause (ii) shall be one and three-quarters of one
percent (1.75%) in excess of the most-recent per annum rate equal to the annual
yield to maturity on a comparable debt security with a ten (10) year maturity
issued by the Federal National Mortgage Association, as determined by the
Administrative Agent).”
     (d) The definition of “Implied Loan Amount” is hereby deleted in its
entirety and replaced with the following:
     “‘Implied Loan Amount’ means the aggregate amount of the Revolving Credit
Exposure which would result in a Debt Service Coverage Ratio of 1.4:1.0.”
     (e) The definition of “Implied Loan Constant Rate” is hereby deleted in its
entirety.
     (f) The definition of “Initial Maturity Date” is hereby deleted in its
entirety and replaced with the following:
     “‘Initial Maturity Date’ means August 16, 2008.”
     (g) The definition of “Interest Expense” is hereby amended by inserting the
following immediately after the text “Rate Agreement” in the last line thereof:
          “, but shall in any event exclude non-recurring interest expenses
which may be defined as interest expense under GAAP, including prepayment fees
and premiums, exit fees, defeasance costs and charges and sums similar in
nature”
     (h) The definition of “Maximum Revolver Amount” is hereby deleted in its
entirety and replaced with the following:

3



--------------------------------------------------------------------------------



 



          “‘Maximum Revolver Amount’ means $100,000,000, as such amount may be
increased from time to time in accordance with Section 2.09 hereof or reduced
from time to time in accordance with Section 2.08 hereof; provided, however, the
Maximum Revolver Amount shall at no time exceed $150,000,000.”
     (i) The definition of “Obligations” is hereby amended by deleting the text
“ (i.e., the amount of $60,000,000 as it may be increased to up to $75,000,000
pursuant to Section 2.09 hereof)” therein and replacing it with the text “(i.e.,
the amount of $100,000,000 as it may be increased to up to $150,000,000 pursuant
to Section 2.09 hereof)”.
     (j) Section 2.08(b) is hereby amended by changing the reference to
“$30,000,000” therein to “$50,000,000”.
     (k) Section 2.09(a) is hereby amended by changing the references to
“$15,000,000” in the last sentence thereof to “$50,000,000” and the reference to
“$5,000,000” in the last sentence thereof to “$15,000,000”.
     (l) Section 2.21(a) is hereby deleted in its entirety and replaced with the
following:
          “Generally. Subject to the conditions set forth in Section 2.21(b) and
(c) hereof, the Borrower shall have two (2) options to extend the Maturity Date.
The first option shall be exercisable as provided in Section 2.21(b) hereof and
shall extend the Initial Maturity Date to August 16, 2009 (such extension period
is referred to herein as the “First Extension Period”). The second option shall
be exercisable as provided in Section 2.21(c) hereof and shall extend the
Maturity Date to August 16, 2010 (such extension period is referred to herein as
the “Second Extension Period”).”
     (m) Clauses (ii) and (iv) of Section 2.21(b) are hereby amended by changing
the references to “June 30, 2007” therein to “June 30, 2008”.
     (n) Clauses (ii) and (iv) of Section 2.21(c) are hereby amended by changing
the references to “June 30, 2008” therein to “June 30, 2009”.
     (o) Section 5.01(e) is hereby amended by adding the text “, Fixed Charge
Coverage Ratio” immediately after the text “Interest Coverage Ratio” therein.
     (p) Section 6.13 is hereby deleted in its entirety and replaced with the
following:
          “Interest Coverage Ratio and Fixed Charge Ratio. The Borrower will not
permit or suffer the Interest Coverage Ratio for each period of four
(4) consecutive fiscal quarters ended on the last day of each fiscal quarter to
be less than 1.75:1. The Borrower will not permit or suffer the Fixed Charge
Coverage Ratio for each period of four (4)

4



--------------------------------------------------------------------------------



 



consecutive fiscal quarters ended on the last day of each fiscal quarter to be
less than 1.25:1.”
ARTICLE II
REPRESENTATIONS AND WARRANTIES
          Borrower and each Guarantor hereby represents and warrants to the
Administrative Agent, the Syndication Agent and the Lenders as follows:
          SECTION 2.01. Existence and Power. Each such Credit Party is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all necessary powers required to enter into
this Amendment and to perform its obligations under the Existing Credit
Agreement, as amended hereby.
          SECTION 2.02. Authorization; No Contravention. The execution and
delivery by each such Credit Party of this Amendment and the performance of the
Existing Credit Agreement, as amended hereby, (a) are within its powers and have
been duly authorized by all necessary action, (b) require no action by or in
respect of, or filing with, any Governmental Authority, any property manager or
other third party, (c) do not contravene, or constitute a breach of or default
under, any provision of applicable law or regulation, any of its constitutive
documents or of any judgment, injunction, order, decree, permit, license, note,
mortgage, agreement or other material instrument binding upon such Person or any
of its Subsidiaries or their respective assets and (d) do not result in the
creation or imposition of any Lien on any asset of any Credit Party or any of
its Subsidiaries (except the Security Interests).
          SECTION 2.03. Binding Effect. This Amendment has been duly executed
and delivered by such Credit Party and the Existing Credit Agreement, as amended
hereby, constitutes the valid and binding agreement of each such Credit Party,
in each case enforceable in accordance with their respective terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally and by general equitable principles.
          SECTION 2.04. Representations and Warranties in Financing Documents.
Without limiting the foregoing, all representations and warranties of such
Credit Party set forth in the Existing Credit Agreement, as amended hereby, and
the other Financing Documents, are, giving effect to this Amendment, true and
correct in all material respects as of the date hereof, provided that any such
representations and warranties that by their express terms are made as of a
specific date are true and correct in all material respects as of such specific
date. In connection with the foregoing representations and warranties, Exhibits
B, C, E, F, G, H and I of the Credit Agreement are each hereby amended to
include the information set forth on Exhibits B, C, D, E, F, G and H,
respectively, attached hereto, the date of September 30, 2003 set forth in
clauses (a) and (b) of Section 3.04 of the Credit Agreement shall refer to
June 30, 2005, the reference to “the date hereof” set forth in clause (i) of
Section 3.04 of the Credit Agreement shall refer to the date

5



--------------------------------------------------------------------------------



 




of this Amendment, and the reference to the Effective Date set forth in
Section 3.19 of the Credit Agreement shall refer to the date of this Amendment.
ARTICLE III
MISCELLANEOUS
          SECTION 3.01. Effectiveness of Change of Commitment Fee Rate. The
modification of the Commitment Fee Rate set forth in Section 1.02 hereof shall
be effective only as of the date hereof and shall not reduce or otherwise modify
the amount of the Commitment Fee accrued through the date hereof determined on
the basis of the Commitment Fee Rate under the Existing Credit Agreement. The
portion of the Commitment Fee due and payable on September 30, 2005 shall be
determined on the basis of the Commitment Fee Rate under the Existing Credit
Agreement for the period ending on the day immediately preceding the date hereof
and on the basis of the Commitment Fee Rate as modified by this Amendment for
the period commencing on the date hereof and ending on September 30, 2005.
Thereafter, the Commitment Fee shall be determined on the basis of the
Commitment Fee Rate as amended by this Amendment.
          SECTION 3.02. Effectiveness of Change of Applicable Margin. The
modification of the Applicable Margin set forth in Section 1.02 hereof shall be
effective only as of the date hereof and shall not reduce or otherwise modify
the amount of interest that has accrued through the date hereof determined on
the basis of the Base Rate and/or the Adjusted LIBO Rate, as applicable, and the
Applicable Margin under the Existing Credit Agreement. The portion of interest
due and payable on September 1, 2005 shall be determined on the basis of the
Base Rate and/or the Adjusted LIBO Rate, as applicable, and the Applicable
Margin under the Existing Credit Agreement for the period ending on the day
immediately preceding the date hereof and on the basis of the Base Rate and/or
the Adjusted LIBO Rate, as applicable, and the Applicable Margin as modified by
this Amendment for the period commencing on the date hereof and ending on
September 1, 2005. Thereafter, the Applicable Margin shall be determined on the
basis of the Applicable Margin as amended by this Amendment.
          SECTION 3.03. Lenders’ Commitments. The Commitment of each Lender as
of the date hereof, giving effect to this Amendment, is set forth below each
Lender’s signature on the signature page hereof.
          SECTION 3.04. Fee. In consideration of, and as a condition precedent
to, Lenders’ entering into this Amendment, Borrower shall pay to Administrative
Agent for the benefit of each Lender (pro rata share based on their Commitments)
the amount of $320,000.
          SECTION 3.05. No Other Amendments. Except as amended hereby, the
Existing Credit Agreement remains unmodified. As amended hereby, the Existing
Credit Agreement remains in full force and effect. Each Credit Party ratifies
and reaffirms the obligations, waivers and covenants made under the Existing
Credit Agreement, as amended hereby, and the other Financing Documents. Without
limiting the foregoing, the Guarantors

6



--------------------------------------------------------------------------------



 



acknowledge and agree that the Guaranteed Obligations include the Obligations,
as amended hereby, and that the Financing Documents remain in full force and
effect and shall secure and otherwise apply to the Guaranteed Obligations and
all other terms of the Existing Credit Agreement, as amended hereby.
          SECTION 3.06. Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy shall be effective as delivery of a
manually executed counterpart of this Amendment.
          SECTION 3.07. Severability. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 3.08. Headings, Etc. Article and Section headings used herein
are for convenience of reference only, are not part of this Amendment and shall
not affect the construction of, or be taken into consideration in interpreting,
this Amendment.
          SECTION 3.09. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the substantive laws of the State of New York.
          SECTION 3.10. Waiver of Trial by Jury. Each party hereto hereby
expressly and unconditionally waives any and every right either party may have
to a trial by jury, in any suit, action or proceeding brought under or with
respect to this Amendment.
          SECTION 3.11. Post-Closing Obligation. Within thirty (30) days of the
date hereof, Borrower shall deliver to Agent a fully-paid endorsement issued by
Chicago Title Insurance Company to Agent’s title policy with respect to the
Mortgage on Ashford Atlantic Beach LP’s property in Duval County, Florida with
respect to the amendment to the Mortgage being executed and delivered by Ashford
Atlantic Beach LP concurrently herewith in form and substance acceptable to
Agent.
[The remainder of this page is intentionally left blank.]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

                      BORROWER:
 
                    ASHFORD HOSPITALITY LIMITED PARTNERSHIP
 
                    By:   Ashford OP General Partner LLC
 
                        By:   Ashford Hospitality Trust, Inc.
 
               
 
          By:   /s/ DAVID A. BROOKS
 
                            Name: David A. Brooks             Title: Secretary
and Chief Legal Counsel

              GUARANTORS:
 
            ASHFORD HOSPITALITY TRUST, INC.
 
       
 
  By:   /s/ DAVID A. BROOKS
 
            Name: David A. Brooks     Title: Secretary and Chief Legal Counsel
 
            ASHFORD TRS CORPORATION
 
       
 
  By:   /s/ DAVID J. KIMICHIK
 
            Name: David J. Kimichik     Title: President
 
            ASHFORD TRS II LLC
 
            By: Ashford TRS Corporation
 
       
 
      By: /s/ DAVID J. KIMICHIK
 
       
 
      Name: David J. Kimichik
 
      Title: President
 
            ASHFORD OP GENERAL PARTNER LLC
 
            By: Ashford Hospitality Trust, Inc.
 
       
 
      By: /s/ DAVID A. BROOKS
 
       
 
      Name: David A. Brooks
 
      Title: Secretary and Chief Legal Counsel

8



--------------------------------------------------------------------------------



 



                  ASHFORD OP LIMITED PARTNER LLC
 
                By:   Ashford Hospitality Trust, Inc.
 
           
 
      By:   /s/ DAVID A. BROOKS
 
                    Name: David A. Brooks         Title: Secretary and Chief
Legal Counsel
 
                ASHFORD LAWRENCEVILLE LP
 
                By:   Ashford Properties General Partner LLC
 
           
 
      By:   /s/ DAVID A. BROOKS
 
                    Name: David A. Brooks         Title: Vice President
 
                ASHFORD ANAHEIM LP
 
                By:   Ashford Properties General Partner LLC
 
           
 
      By:   /s/ DAVID A. BROOKS
 
                    Name: David A. Brooks         Title: Vice President
 
                ASHFORD KENNESAW I LP
 
                By:   Ashford Properties General Partner LLC
 
           
 
      By:   /s/ DAVID A. BROOKS
 
                    Name: David A. Brooks         Title: Vice President
 
                ASHFORD KENNESAW II LP
 
                By:   Ashford Properties General Partner LLC
 
           
 
      By:   /s/ DAVID A. BROOKS
 
                    Name: David A. Brooks         Title: Vice President

9



--------------------------------------------------------------------------------



 



                      ASHFORD ATLANTIC BEACH LP
 
                    By:   Ashford Properties General Partner Sub II LLC
 
                        By:   Ashford Properties General Partner LLC
 
               
 
          By:   /s/ DAVID A. BROOKS
 
                            Name: David A. Brooks             Title: Vice
President

              ADMINISTRATIVE AGENT:
 
            CALYON NEW YORK BRANCH
 
       
 
  By:   /s/ JOSEPH A. ASCIOLLA
 
            Name: Joseph A. Asciolla     Title: Managing Director
 
       
 
  By:   /s/ DAVID BOWERS
 
            Name: David Bowers     Title: Director
 
            SYNDICATION AGENT:
 
            MERRILL LYNCH CAPITAL, a division of Merrill Lynch
Business Financial Services, Inc.
 
       
 
  By:   /s/ KIM LIAUTAUD
 
            Name: Kim Liautaud     Title: Vice President
 
            LENDERS:
 
            CALYON NEW YORK BRANCH
 
       
 
  By:   /s/ JOSEPH A. ASCIOLLA
 
            Name: Joseph A. Asciolla     Title: Managing Director
 
       
 
  By:   /s/ DAVID BOWERS
 
            Name: David Bowers     Title: Director
Commitment: $33,333,333.34

10



--------------------------------------------------------------------------------



 



              MERRILL LYNCH CAPITAL, a division of Merrill Lynch
Business Financial Services, Inc.
 
       
 
  By:   /s/ KIM LIAUTAUD
 
            Name: Kim Liautaud     Title: Vice President Commitment:
$33,333,333.33
 
            WACHOVIA BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ DAVID BLACKMAN
 
            Name: David Blackman     Title: Managing Director     Commitment:
$33,333,333.33

11